El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Los hechos esenciales de este caso son enteramente igua-les a los del caso No. 1100, que acaba de fallarse, diferen-ciándose únicamente dichos casos, en las cantidades y pagos. Por tanto, tendrá que dictarse sentencia de conformidad con la dictada en el caso No. 1100, por la suma de trescientos nueve dólares, con intereses sobre la misma a razón de uno *496por ciento a partir del día 9 de noviembre, 1912, con costas y desembolsos •

Revocada, la sentencia apelada y condenado él demandado a pagar al demandante la canti-dad de $309 con intereses, costas y desem-bolsos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.
En este caso se presentó moción de reconsideración en junio 3, 1914.